
	
		I
		111th CONGRESS
		2d Session
		H. R. 4764
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2010
			Mr. Carter (for
			 himself, Ms. Titus,
			 Mr. LoBiondo,
			 Ms. Jackson Lee of Texas,
			 Mr. Brady of Pennsylvania,
			 Mr. Smith of Texas,
			 Mrs. Christensen,
			 Mr. Sam Johnson of Texas,
			 Mrs. McMorris Rodgers,
			 Mr. Rogers of Michigan,
			 Mr. Bishop of Georgia,
			 Mr. Mica, Mr. Olson, Mr.
			 Bonner, Mr. Lincoln Diaz-Balart of
			 Florida, Mr. Blunt,
			 Mr. Neugebauer, and
			 Mr. McCotter) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  employers of spouses of military personnel eligible for the work opportunity
		  credit.
	
	
		1.Short titleThis Act may be cited as the
			 Military Spouses Employment
			 Act.
		2.Eligibility of
			 spouses of military personnel for the work opportunity credit
			(a)In
			 generalParagraph (1) of section 51(d) of the Internal Revenue
			 Code of 1986 is amended by striking or at the end of
			 subparagraph (H), by striking the period at the end of subparagraph (I) and
			 inserting , or, and by adding at the end the following new
			 subparagraph:
				
					(J)a qualified
				military
				spouse.
					.
			(b)Qualified
			 military spouseSubsection (d) of section 51 of such Code is
			 amended by redesignating paragraphs (11), (12), and (13) as paragraph (12),
			 (13), and (14), respectively, and by inserting after paragraph (9) the
			 following new paragraph:
				
					(11)Qualified
				military spouseThe term qualified military spouse
				means any individual who is certified by the designated local agency as being a
				spouse (determined as of the hiring date) of a member of the Armed Forces of
				the United States who is serving on a period of extended active duty which
				includes the hiring date. For purposes of the preceding sentence, the term
				extended active duty means any period of active duty pursuant to
				a call or order to such duty for a period in excess of 90 days or for an
				indefinite
				period.
					.
			(c)Effective
			 dateThe amendments made this
			 section shall apply to amounts paid or incurred after the date of the enactment
			 of this Act to individuals who begin work for the employer after such
			 date.
			
